TIE   ATI'ORNEY            GENERAL
                                      OF-XAS
                                                             Superseded   by Opinicn   Ph. :???2’ztiL
~w*wY”wu        c.   RLKmTlN
                                  AZISTIN, TEXAS     78711
  *x-x-OHNEY CIENERAL                                        &w=6a
                                   October 15, 1968

           Mr. J.C. Dingwall                   Opinion No. M-292
           State Highway Engineer
           Texas Highway Department            Re:   Applicability of drive-
           Austin, Texas                             a-way in-transit license
                                                     plates authorized under Art.
                                                     6686(b), V.C.S., to new
                                                     autos and trucks transported
                                                     by dealers; to new trailer
                                                     and mobile home transporta-
           Dear Mr. Dingwall:                        tion; and related question.
                  You request an official opinion of this office on
           the following questions:
                     "1. May the drive-a-way in-transit license plates
                         authorized under Article 6686(b), Vernon's
                         Civil Statutes be issued to automobile and
                         truck dealers of Texas for the purpose of
                         transporting new vehicles from the manu-
                         facturer or any other point of origin to
                         their places of business or any other points
                         of destination in Texas?
                     "2. May these drive-a-way in-transit license plates
                         be used to transport and deliver new trailers
                         and mobile homes?
                     "3 . May these drive-a-way in-transit license plates
                          be issued to persons, firms, or corporations
                          who are not residents of Texas and have no
                          business establishments in this State?"
                  The paragraph presently constituting Section (b) was
           added to Article 6686, Vernon's Civil Statutes, in 1939 by
           the adoption of H.B. No. 794, Acts of the Forty-sixth Legis-
           lature, Chapter 5, page 613. It has remained unchanged since
           enactment. Prior to this addition, Article 6686 related only
           to dealers and manufacturers and contained no provision author-
           izing the transportation and delivery of motor vehicles by




                                      -1413-
                                                       .      .




Mr. J.C. Dingwall, Page 2, (M-292)


means of driving or towing over the public highways of
this State by one not a dealer or manufacturer without
proper and separate registration of each vehicle. Attorney
General's Opinion No. V-179 (1947). The purpose for Section
 (b) is clearly stated in the emergency clause of H.B. No.
794, which reads, in part, as follows:
         "The fact that the present law regulates only
      automobile dealers bringing new vehicles into the
      State, and the further fact that there are many
      motor vehicles brought into the State of Texas
      over its public highways by drive-a-way operators
      who are not licensed under the present law, create
      an emergency and an imperative public necessity. . ."
       Section (a) of Article 6686 authorizes the issuance of
dealer's and manufacturer's license plates for unregistered
motor vehicles, motorcycles, house trailers, trailers, and
semitrailers. Said Section (a) provides for road testing of
new vehicles by duly licensed manufacturers and provides for
the transportation and conveyance of unregistered vehicles by
a licensed dealer within.this State, including the moving of
such vehicles from the state line to the dealer's place of
business.
       It is the opinion of this office that Section (b) of
Article 6686 was intended to regulate &     those engaged in
business as drive-a-way operators who are not otherwise regu-
lated or licensed to transport or deliver new unregistered
vehicles and that Section (a) thereof was intended to,regulate
and provide for the transportation and conveyance of unre-
gistered vehicles upon the highways of this State by duly
licensed manufacturers or dealers. Therefore, we answer
your first question in the negative.
       In reply to your second question, it is the opinion of
this office that Section (b)'of Article 6686 was intended
to regulate the transportation or delivery of new vehicles
under their own power by drive-a-way operators utilizing
pmount                 the saddle mount method, the tow bar
method, or any other combination thereof.
       The caption of H.B. No. 794 refers to motor vehicles
in the following language:




                        -1414-
Mr. J.C. Dingwall, Page 3,    (M-292)



          II
               . providing for the issuance of in-transit
                   .   .

       permits by the State Highway Commission to any per-
       son, firm or corporation engaged in and using the
       drive-a-way system of transporting motor vehicles
       under their own power; . . -" (Emphasis added).
Section (b) refers specifically to the enumerated methods by
which drive-a-way operators may transport or deliver new
vehicles under their own power. It explicitly requires that
the operator's general distinguishing number be carried
and displayed by each motor vehicle, and it further provides
a penalty for the failure or refusal of such an operator to
make proper application to so transport new motor vehicles
under their own power. The emergency clause of H.B. No. 794
particularly speaks of "motor vehicles brought into the
State of Texas. . .by drive-a-way operators. . ." who were
not previously regulated or licensed under the law.
       It follows, therefore, that such drive-a-way in-transit
license plates were not intended for use on vehicles incapable
of self-propulsion, such as trailers or mobile homes, and we
must answer your second question in the negative.
       Answering your third question , we first observe that
Section (a) of Article 6686 requires that a dealer be custo-
marily engaged in the business of buying, selling, or ex-
changing vehicles at an established and permanent place of
business and that a manufacturer must manufacture or assemble
new vehicles in this State to qualify for a license as pro-
vided thereunder.
       Section (b) merely requires that the in-transit op-
erator engage in the business of transporting and deliv;;:;:
new vehicles by the enumerated methods in this State.
are no specific requirements that such an operator be a
resident of this State or that he maintain a business estab-
lishment in this State to qualify for a drive-a-way license;
consequently, we answer your third question in the affirma-
tive.
       We call your attention to the fact that Article 6686 is
a vehicle registration statute only and this opinion is not
intended to construe or interpret the regulation of traffic
for compensation or hire or any of the other laws of this State.




                           -1415-
Mr.   J.C. Dingwall, Page 4, (M-292)


                        SUMMARY
           Section (b) of Article 6686, V.C.S. was
        intended to regulate only those engaged in
        business as drive-a-way operators and not
        automobile and truck dealers who are regu-
        lated and licensed under Section (a) thereof.
           Section (b) of Article 6686, was intended
        to regulate the transporation of new vehicles
        under their own power by drive-a-way operators
        utilizing the enumerated methods. Each vehicle
        so transported must be capable of self-propulsion,
        and such drive-a-way in-transit license plates
        could not be used to transport and deliver new
        trailers and mobile homes.
           There are no specific requirements that an
        in-transit operator be a resident of this State
        or maintain a business establishment in this
        State to qualify for issuance of drive-a-way
        in-transit license plates as provided in Section
        (b) of Article 6686.




                                   ney General of Texas
Prepared by Monroe Clayton
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Hawthorne Phillips, Chairman
Kerns Taylor, Co-Chairman
Scott Garrison
Jack Goodman
Richard Chote
Sob Lattimore
STAFF LEGAL ASSISTANT
A.J. Carubbi, Jr.



                          -1416-